                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-cv-22959-COOKE/GOODMAN

MARTIN SCHAAF,
on behalf himself and others similarly situated,

       Plaintiff,

vs.

EIMS USA, INC., a foreign corporation,

      Defendant.
____________________________________/
                      ORDER ADOPTING MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION
       THIS MATTER is before me upon the report and recommendation on settlement
(“R&R”) of the Honorable Jonathan Goodman, U.S. Magistrate Judge, ECF No. 25.
       Judge Goodman has ordered approval of the settlement and recommends that I
dismiss this case with prejudice. The parties have not filed objections to the R&R, and the
time to do so has passed.
       I have reviewed the parties’ joint motion for approval of settlement and
accompanying exhibits, Judge Goodman’s R&R, the record, and the relevant legal
authorities. Having done so, I find Judge Goodman’s R&R to be clear, cogent, and
compelling.
       Accordingly, Judge Goodman’s R&R is AFFIRMED and ADOPTED as the Order
of this Court.




                                                   1
       DONE and ORDERED in chambers, at Miami, Florida, this 18th day of June 2021.




Copies furnished to:
Jonathan Goodman, U.S. Magistrate Judge
Counsel of record




                                          2
